Citation Nr: 1225065	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right knee meniscal tear with quadriceps muscle wasting. 

2.  Entitlement to a disability rating in excess of 20 percent for a left knee medial meniscal tear.

3.  Entitlement to service connection for a bilateral leg disability, (apart from the knees).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).    

5.  Entitlement to service connection for a bilateral feet disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976, September 1985 to September 1987, and November 1990 to August 1991, including service in the Southwest Asia from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the above claims.

Broadly construing the Veteran's contentions and given the findings of record, the Board has recharacterized the Veteran's claim for service connection for PTSD as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of virtual VA records reveal VA treatment records that appear to belong to another Veteran.  The RO is notified of error so that they can take appropriate corrective action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that an examination is necessary to determine the current severity of the Veteran's right and left knee disabilities.  The Veteran was afforded a VA examination in February 2007 in connection with his claim for an increased rating.  The examination results, however, reflect contradictory findings regarding the presence of instability and overall severity of the Veteran's knee disabilities is not made clear.  Therefore, a new examination is necessary to fairly adjudicate these issues. 

With respect to the bilateral leg disability service connection claim, this was denied by the RO due to the absence of any diagnosed leg disability.  June 2011 VA treatment records contained in the Veteran's electronic claims file, however, reflect a diagnostic assessment of leg muscle cramps.  Given this, the Veteran should be examined to ascertain whether he has a distinct leg disability, apart from the knees, for which service connection may be warranted.   

Concerning the psychiatric disability service connection claim, review of the Veteran's service treatment records show that the Veteran was diagnosed as having tense nervousness in May 1976.  In April 1986, the Veteran was admitted for overdosing on medication.  He stated that he took pills to calm himself down after fighting with his wife.  During that admission, the Veteran underwent testing that revealed an adjustment disorder.  Following service, the Veteran has been variously diagnosed as having bipolar disorder and PTSD.  Additional development should be undertaken to ascertain the Veteran's psychiatric diagnosis and its relationship to service.  

Finally, an appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished.  The following sequence is required: there must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing a SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In the September 2007 rating decision on appeal, the RO denied, inter alia, service connection for bilateral foot pain/burning.  In January 2008, the Veteran's representative submitted a timely notice of disagreement stating that the Veteran wished to appeal the issues of a right knee meniscal tear, a left knee medical meniscal tear, service connection for bilateral leg condition, and PTSD.  However, the representative later stated in the notice of disagreement that the issue on appeal regarding the bilateral leg condition included bilateral foot pain/burning.  The RO has not, however, issued a SOC for the issue of entitlement to service connection for bilateral foot pain/burning and, therefore, no appeal has been perfected.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit:

a.) lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his bilateral leg disability, bilateral feet disability, and psychiatric disabilities and the onset and/or chronicity of the symptoms since service; 

b.) statements describing fully the various symptoms resulting from his service-connected right and left knee disabilities, and the impact of these symptoms on his ability or inability to work; and 

c.) a statement identifying any additional record he believes the RO should consider in addressing his claims.

2.  The Veteran should be provided a reasonable amount of time to submit this evidence, and the RO should undertake any indicated efforts to attempt to obtain any additional evidence the Veteran identifies as relevant. 

3.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature, extent and severity of his right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

Provide the range of motion of the right and left knees in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the knees exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

Also indicate whether there is evidence of recurrent subluxation or lateral instability of the knees.  All knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right and left knee disabilities.  

The examiner is also asked to comment on the impact of the Veteran's right and left knee disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a VA examination to address the presence and etiology of any bilateral leg disability.  The claims file should be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should indicate whether the Veteran has a bilateral leg disability apart from any knee disability.  If so, the examiner should indicate whether it is at least as likely as not such disability was caused or aggravated as a consequence of the service-connected knee disabilities.  The reasons for the examiner's conclusions should be set forth.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

5.  After completion of the above development, schedule the Veteran for a psychiatric VA examination to determine the current nature, onset and likely etiology of any psychiatric disability found to be present, to specifically include PTSD and bipolar disorder.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  In offering this assessment, the examiner should discuss the Veteran's inservice treatment and claimed stressors.  If PTSD is diagnosed the stressor/s upon which it is based should be specified.  

A detailed rationale for any opinion expressed should be set forth.

6.  Provide the appellant a statement of the case with respect to the issue of entitlement to service connection for a bilateral foot disability.  The appellant should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

7.  Readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

